Citation Nr: 0838945	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  07-02 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder, claimed as lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel


INTRODUCTION

The veteran had active service from June 1975 until June 1979 
and from September 1980 until May 1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

The appellant provided testimony at a December 2007 hearing 
before the undersigned.  A transcript of that proceeding is 
associated with the claims folder.  

The underlying service connection claim is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an unappealed January 1996 rating decision, the RO 
denied a request to reopen a claim of entitlement to service 
connection for a low back disorder.

2.  The evidence added to the record since January 1996, when 
viewed by itself or in the context of the entire record, is 
not cumulative or redundant and relates to an unestablished 
fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The January 1996 rating decision which denied the 
veteran's request to reopen a claim of entitlement to service 
connection for a low back disorder is final.  38 U.S.C.A. § 
7105 (West 2002). 

2.  The evidence received subsequent to the January 1996 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for a low 
back disorder have been met.  38 U.S.C.A. §§ 5108, 5103(a), 
5103A, 5107(b), 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
March 2006 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as she was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  
This letter did not discuss how ratings and effective dates 
are established.  Rather, that notice was not provided until 
the issuance of a subsequent communication in December 2006.  
However, as the underlying service connection claim is not 
being adjudicated in the instant decision, any deficiency as 
to the content or timeliness of Dingess notice is 
inconsequential and does not prejudice the veteran here.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service medical records and post-service reports of VA and 
private treatment and examination.  Moreover, the veteran's 
statements in support of her claim are of record, including 
testimony provided at a December 2007 hearing before the 
undersigned.  The Board has carefully reviewed such 
statements and concludes that she has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

In pertinent part, an August 1986 rating decision denied 
entitlement to service connection for chronic lumbar strain.  
The veteran never perfected an appeal as to that 
determination, and it became final.  See 38 U.S.C.A. § 7105.  
In June 1995, the veteran sought to reopen her low back 
claim.  In January 1996, that request to reopen was denied.  
The veteran did not appeal that decision, and it became 
final.  

Most recently, in February 2006, the veteran again sought to 
reopen a claim of entitlement to service connection for a low 
back disorder.  The claim was denied in a July 2006 rating 
action that is the subject of the present appeal.

Based on the procedural history as set forth above, the 
question for consideration is whether new and material 
evidence has been received to reopen the claim.

Under the controlling regulation, "new" evidence is defined 
as evidence not previously submitted to agency decision- 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999). If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

As previously noted, the veteran's low back claim was 
considered by the RO in August 1986 and again in January 
1996.  On those occasions, it was determined that in-service 
treatment for back pain in February 1979 and March 1982 
represented acute and transitory conditions that resolved 
without chronic residuals.  The January 1996 rating decision 
also noted that the evidence received since August 1986 was 
essentially duplicative, and thus there was no basis to 
reopen the claim.

Evidence added to the record since the time of the last final 
denial in January 1996 includes a December 2007 statement 
written by V. H., M.D.  That physician indicated that he was 
treating the veteran for her low back problems.  Dr. V. H. 
stated his opinion that the veteran's current back disability 
was definitely due to the injury that she sustained in 
service in February 1979.  

The evidence detailed above was not previously before agency 
decisionmakers.  
Moreover, it is not cumulative or redundant of evidence 
already associated with the claims file.  Accordingly, such 
evidence is found to be new under 38 C.F.R. § 3.156(a).  
Furthermore, because it addresses the etiology of the back 
disorder, such evidence relates to an unestablished fact 
necessary to substantiate the claim.  As such, the evidence 
is also material under 38 C.F.R. § 3.156(a).  Both 
requirements having been satisfied, the claim of entitlement 
to service connection for a low back disorder is hereby 
reopened.  The merits of the appeal will be further addressed 
in the REMAND portion of this decision.


ORDER

New and material evidence having been received, the veteran's 
request to reopen a claim of entitlement to service 
connection for a low back disorder is granted, and to this 
extent the appeal is allowed.


REMAND

For the reasons discussed below, the Board finds that 
additional development is required in the present case in 
order to fulfill the duty to assist obligations under the 
VCAA.  

The evidence of record reveals that the veteran was awarded 
disability compensation from the Social Security 
Administration (SSA), effective January 2007.  The claims 
folder does not contain the SSA decision or any accompanying 
medical records considered by that agency.  In fact, there is 
no indication that VA has undertaken any efforts to obtain 
such documents.  As those records are potentially pertinent 
to the veteran's claim, they should be obtained for 
consideration in connection with the issues on appeal. See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to 
assist includes obtaining records from SSA and giving 
appropriate consideration and weight in determining whether 
to award or deny VA disability compensation benefits].

Additionally, the Board finds that the evidence of record 
tends to indicate that the veteran's current low back 
symptoms may be associated with her active service.  Indeed, 
the service treatment records show multiple instances of 
treatment for back pain, and a December 2007 opinion from a 
private physician expresses that her current disorder is a 
direct result of an in-service injury sustained in February 
1979.  However, because the private doctor did not provide an 
explanatory rationale, the evidence of record is not 
sufficient to decide the claim at present.  Therefore, the 
veteran should be afforded a VA examination to further 
determine the etiology of a back disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request any documents 
associated with a disability 
determination relating to the veteran, 
stemming from an award issued in or 
around November 2006.  If the requested 
records cannot be located, then this fact 
must be communicated to the veteran and 
noted in the claims folder.  

2.  After any documents are obtained as a 
result of the above action, arrange for a 
VA examination to determine the nature 
and etiology of a low back disorder.  Any 
necessary tests should be conducted and 
all diagnoses should be identified.  The 
examiner is asked to state whether it is 
at least as likely as not that any 
current low back disability is causally 
related to active service, including but 
not limited to an injury sustained in 
February 1979.  All opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
The claims folder must be reviewed in 
conjunction with this request.
 
3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


